Citation Nr: 0016156	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-00 423	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
Board of Veterans' Appeals August 1998 decision denying 
reopening of the claim of entitlement to service connection 
for headaches.  

2.  Whether there was clear and unmistakable error in the 
Board of Veterans' Appeals August 1998 decision denying a 
rating in excess of 10 percent for a postoperative right 
scrotal scar.  


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran's service included a period of active service 
from August 1977 to December 1977 and inactive duty training 
from June 17, 1978, to June 18, 1978; in addition the veteran 
reportedly had a period of active service from October 1975 
to November 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) as an original action on the motion of the veteran 
alleging clear and unmistakable error (CUE) by the Board in 
its August 1998 decision.  In that decision, the Board denied 
reopening of a claim of entitlement to service connection for 
headaches, granted a 10 percent rating for a postoperative 
right scrotal scar and denied entitlement to a rating in 
excess of 10 percent for pseudofolliculitis barbae.  

In a motion received in August 1998, the veteran requested 
reconsideration of the August 1998 Board decision with 
respect to his claim for service connection for headaches and 
the 10 percent rating awarded by the Board for his 
postoperative right scrotal scar.  In January 1999, the Vice 
Chairman of the Board denied the motion for reconsideration, 
but said that in light of Public Law No. 105-111 and 
VAOPGCPREC 1-98 it was also construing the motion as a 
request for revision of the August 1998 decision on the 
grounds of CUE.  The Vice Chairman also informed the veteran 
that the Board was engaged in promulgating regulations to 
carry out the provisions of Public Law No. 105-111 and that 
consideration of his claim was deferred until regulations 
were finalized.  

In an April 1999 letter, the Board informed the veteran that 
despite what was said in the January 1999 letter, the Board 
would not consider his motion for reconsideration to be a CUE 
motion unless he or his representative informed the Board 
otherwise within 60 days.  In his response, the veteran 
requested that the Board proceed with his motion.  The 
veteran has not challenged the Board's decision on the issue 
of entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae, and it will not be considered 
further.  

FINDINGS OF FACT

1.  In its August 1998 decision, the Board denied reopening 
of the claim of entitlement to service connection for 
headaches; in the same decision, the Board granted a 10 
percent rating for the veteran's postoperative right scrotal 
scar and determined that an evaluation in excess of 10 
percent was not warranted.  

2.  With respect to the decision not to reopen the claim of 
entitlement to service connection for headaches, the correct 
facts, as they were known at the time, were before the Board, 
and the Board correctly applied the statutory and regulatory 
provisions in effect as of the date of the decision.  

3.  With respect to the Board decision that granted a 10 
percent rating, but no more, for the veteran's postoperative 
right scrotal scar, the veteran has not alleged error in the 
Board decision in terms that explain why the result of that 
decision would have been manifestly different but for the 
alleged error.  


CONCLUSIONS OF LAW

1.  The Board's August 1998 decision denying reopening of the 
claim of entitlement to service connection for headaches does 
not contain CUE.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. §§ 20.1400 - 20.1411 (1999).  

2.  The veteran's motion fails to allege, with the requisite 
specificity, a claim of CUE in the August 1998 Board decision 
denying a rating in excess of 10 percent for a postoperative 
right scrotal scar.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. § 20.1404 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a rating decision dated in February 1980, the RO denied 
service connection for headaches.  In the same decision, the 
RO granted service connection for a postoperative scar of the 
right scrotum and assigned a noncompensable rating; the RO 
also granted service connection for calcified hematoma of the 
skull and assigned a noncompensable rating for that 
disability.  The veteran disagreed with the decision, but did 
not perfect his appeal.  

At the time of the February 1980 RO decision, the record 
included service medical records showing that in September 
1977 the veteran hit his head on the wall when he fell in the 
shower.  Later records show he developed a calcified hematoma 
of the scalp and complained of headaches.  At a surgical 
consultation and follow-up in November 1977, it was noted 
that the veteran had a blow to the head with a resultant 
calcified hematoma confirmed by X-rays.  After examination, 
the impression was calcified hematoma of the scalp and 
headaches.  The physician stated that the headaches were 
unrelated to the calcified hematoma.  

Other service records show that while on inactive duty 
training in June 1978 the veteran's scrotum was lacerated 
when he was caught on a towing jack mounted on a military 
vehicle.  Private medical records show that the veteran 
received emergency room treatment including sutures, and some 
of the sutures broke after a few days.  Also of record was 
the report of a January 1980 VA neuropsychiatric examination.  
The veteran gave a history of striking his head when he fell 
in the shower in service.  He stated this left a bump on his 
head.  He complained of bitemporal headaches and attributed 
them to the fall and bump on his head.  The physician noted 
that the veteran had been evaluated in service and the 
impression then was that he had a calcified hematoma of the 
scalp and headaches that were not related to the hematoma.  
The examining physician in January 1980 stated that he agreed 
there was no indication that the veteran's headaches were 
related to the veteran's calcified hematoma or the lump on 
his skull.  The diagnosis was headaches, infrequent, 
bitemporal, of unknown etiology.  At a VA January 1980 
general medical examination, the diagnoses included scar, 
postoperative, laceration right scrotum, no symptoms.  

Evidence added to the record since the February 1980 rating 
decision includes service medical records pertaining to the 
veteran's service in 1975.  Also added were VA outpatient 
records including a medical certificate dated in February 
1981.  It shows the veteran complained of headaches and 
dizziness since being hit with a blackjack in the frontal 
region of his head 4 days earlier.  He reported having 
received sutures for a head laceration at a private hospital.  
Skull X-rays were reportedly negative.  The impression after 
examination was blunt head trauma with laceration, no 
objective signs for central nervous system injury.  Another 
VA medical certificate shows that in February 1985 the 
veteran complained of headaches off and on over the past 
three months.  The impression after examination was tension 
headaches.  

A VA medical certificate shows that in July 1993 the veteran 
was seen with complaints of headaches.  He said that for more 
than 10 years he had headaches when he was under stress.  The 
diagnostic impression was chronic headaches.  Outpatient 
records from Detroit Receiving Hospital show that when the 
veteran was seen there the following day, his history 
included headaches.  After examination, the diagnoses 
included history of head injury.  At a VA examination later 
in July 1993, the veteran complained that a hematoma he had 
on active service was now hard and complained that he got 
headaches.  After examination, the diagnosis was status post 
hematoma of the scalp.  The physician stated that no 
calcification was found.  At a VA neurology examination also 
in late July 1993, the veteran gave a history of headaches 
since service and reported that in service he fell in the 
shower and hit his head.  He said that he currently had 
headaches that sometimes lasted all day.  The physician noted 
that veteran apparently had some sinus problem in the past 
and had been seen in a VA emergency room.  After examination, 
the diagnosis was history of headaches.  

At a July 1993 VA examination for testes trauma or disease, 
the veteran complained of irritation and itch of the scrotum.  
Objectively there was a 1/2-inch scar at the distal end of the 
right scrotum.  There were no skin changes otherwise, and the 
scrotal contents appeared normal.  The diagnosis was no 
residual injuries to the testicles from a small laceration of 
the scrotum.   

At a hearing at the RO in November 1996, the veteran 
testified that in service he sustained an injury to his head 
when he fell in a shower and that he was seen eight times in 
service for residual headaches.  He also testified that he 
had headaches after service and currently had headaches every 
day.  The veteran testified that he did not have headaches 
before he got the knot on his head from the fall in service 
and he started getting them after the fall.  The veteran also 
offered the theory that he had stress-related headaches in 
service and continuing after service.  At the hearing the 
veteran also testified that he sometimes had scrotal pain and 
had difficulty with certain activities like lifting and 
bending because of it.  He testified that he had burning 
discomfort at the site of the cut.  

At a December 1996 VA examination for scars, the physician 
noted an x-shaped scar over the right side of the scrotum 
with each limb of the x measuring 1 inch.  There was a small 
area of skin that was bunched up at the middle of the scar, 
and there was mild tenderness over the scar.  There were no 
adhesions, no keloid formation and no inflammation.  The 
veteran complained of pain in the right scrotal region during 
sexual activity and said there was pain when he wore tight 
underwear.   The physician also described scars on other 
parts of the body.  The impression was multiple thin scars as 
described.  

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §20.1400-1411. The motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement for specific 
allegations. Motions that fail to comply with these 
requirements shall be denied. 38 C.F.R. § 20.1404(b).

Rule 1403, found at 38 C.F.R. § 20.1403, relates what does 
and what does not constitute CUE, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error. Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.

	(b) Record to be reviewed.  As applicable here, review 
for clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.

	(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.

	(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

	(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

In its analysis as to whether evidence added to the record 
subsequent to the February 1980 denial of service connection 
for headaches, the Board, in its August 1998 decision, used 
the legal standard set forth by the United States Court of 
Veterans Appeals (now United States Court of Appeals for 
Veterans Claims) (Court) in Colvin v. Derwinski, 1 Vet.App. 
171 (1991) and outlined in Evans v. Brown, 9 Vet. App. 273 
(1996).  In Evans, the Court explained that evidence is 
"new" when not of record at the time of the final 
disallowance of the claim and not merely cumulative of 
evidence that was of record.  The Court also stated that 
"material" evidence must be probative of the issue or 
issues at hand, meaning each issue that was a specified basis 
for the last final disallowance.  Further, the Court held 
that if evidence is new and probative, then in light of all 
of the evidence, there must also be a reasonable possibility 
that the outcome of the claim on the merits would be changed.  

In its August 1998 decision, the Board denied reopening of 
the claim for service connection for headaches concluding 
that the evidence added to the record subsequent to the prior 
denial of the claim in February 1980 was not new and material 
in that it did not provide a reasonable possibility of 
changing the prior denial of the claim.  The Board pointed 
out that though it was new, the evidence either did not 
relate to treatment of a headache disorder or simply showed 
post-service treatment of a headache disorder.  With respect 
to the VA neurology examination in July 1993, the Board noted 
that the report included a history of headaches since 
service, but observed that this evidence was self-reported 
history provided by the veteran, recorded by the medical 
examiner and unenhanced by additional comment by that 
examiner.  The Board concluded that this evidence was not 
material, i.e., did not raise a reasonable possibility of 
changing the prior denial of the claim for service connection 
for headaches as the physician did not refer to any clinical 
findings recorded during or proximate to service and he did 
not link any headaches to service.  The Board relied on 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) for the 
proposition that a bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  

Based on review of the entire record, the Board now finds 
that the correct facts, as they were known at the time, were 
before the Board and the Board's finding that the added 
evidence did not raise a reasonable possibility of changing 
the prior denial of the claim was supported by the evidence.  
The Board considered 38 U.S.C.A. § 5108 (West 1991) and 38 
C.F.R. § 3.156(a) (1997), the statute and regulation 
concerning reopening previously denied claims, and applied 
the interpretation of 38 C.F.R. § 3.156(a) mandated by the 
Court at that time.  Thus there was no clear and unmistakable 
error in the decision that the evidence added to the record 
was not new and material to reopen the claim of entitlement 
to service connection for headaches.

The veteran does not dispute this conclusion and acknowledges 
that at the time of the Board decision Evans reflected the 
standard regarding new and material evidence.  He nonetheless 
argues that there was clear and unmistakable error in the 
Board decision because it was not decided in accordance with 
Hodge v. West, 155 F.3d 1356 (1998), in which the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) disapproved of the Colvin test as an incorrect test 
to evaluate whether new evidence is material.  In particular 
he argues that the report of the July 1993 VA neurology 
examination at which the veteran gave a history of headaches 
since service must be considered to determine the merits of 
the claim and is therefore new and material to reopen the 
claim.  The veteran's argument fails because, as he correctly 
observes, the Federal Circuit decided Hodge on September 16, 
1998, which post-dates the August 1998 Board decision.  The 
Board notes, as outlined above, that 38 C.F.R. § 20.1403(e) 
provides that clear and unmistakable error does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation, which is the case here.  

With respect to his allegation of CUE in the August 1998 
Board decision that the postoperative right scrotal scar 
warrants a 10 percent rating, but no more, the veteran argues 
only that the symptomatology associated with the service 
connected condition presented a greater degree of impairment 
than indicated by the assigned 10 percent rating, consistent 
with the requirements of 38 C.F.R. § 4.3 and 38 C.F.R. § 4.7.  
The veteran has made no specific allegations to the effect 
that the correct facts, as they were known at the time were 
not before the Board.  To the extent that the veteran may be 
contending that the Board did not give enough weight to 
certain evidence and that the doctrine of reasonable doubt 
was not adequately considered, the Board notes that 
allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
level of clear and unmistakable error.  38 C.F.R. 
§ 20.1403(d); see Baldwin v. West, 13 Vet. App. 1, 5 (1999); 
see also Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Because the veteran's motion fails to allege CUE with the 
requisite specificity, there is no requirement that the Board 
address the merits of claim of CUE in the decision regarding 
the rating for the veteran's postoperative right scrotal 
scar.  38 C.F.R. § 20.1404; see Fugo v. Brown, 6 Vet. App. 
40,45 (1993).  Accordingly, the motion must be denied due to 
the absence of legal merit.  38 C.F.R. § 20.1404(b); see 
Rivers v. Gober, 10 Vet. App. 469, 472-73 (1997); Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).  In any event, the Board 
notes that there was evidence in the record supporting the 
Board's decision, and there is no evidence of the type of 
error that makes it absolutely clear, had the error not been 
made, that the result would have been manifestly different.  
38 C.F.R. § 20.1403(a), (c).


ORDER

The motion for revision on the grounds of CUE in the August 
1998 Board decision denying reopening of the claim of 
entitlement to service connection for headaches is denied.  

The veteran's motion to revise or reverse the August 1998 
Board decision denying a rating in excess of 10 percent for a 
postoperative right scrotal scar is insufficiently specific; 
therefore, his motion is denied.  



		
	SHANE A. DURKIN
Member, Board of Veterans' Appeals


 


